USCA11 Case: 21-10473      Date Filed: 07/30/2021   Page: 1 of 5



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 21-10473
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:20-cv-60081-AHS


MAEGUERITA QUIRE,

                                                              Plaintiff-Appellant,

                                     versus

DETECTIVE CHRISTOPHER SMITH, for Miramar Police,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (July 30, 2021)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Maeguerita Quire, proceeding pro se, appeals the sua sponte dismissal of her

42 U.S.C. § 1983 complaint, which alleged a false arrest stemming from an
          USCA11 Case: 21-10473        Date Filed: 07/30/2021    Page: 2 of 5



incident in 2012. She also appeals the denial of her motions for default judgment

and to recuse the district court judge. Quire argues the district court erred in

dismissing the complaint as time-barred and in denying her motion for default

judgment. She also argues the district court abused its discretion in denying her

motion to recuse. After careful consideration, we affirm.

                                           I

      We review de novo a district court’s sua sponte dismissal of a complaint for

failure to state a claim and we review for abuse of discretion a district court’s

denial of leave to amend. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir.

2004). “A district court abuses its discretion if it applies an incorrect legal

standard, applies the law in an unreasonable or incorrect manner, follows improper

procedures in making a determination, or makes findings of fact that are clearly

erroneous.” Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir.

2014) (quotation marks omitted).

      We review the denial of a motion for default judgment for abuse of

discretion. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316

(11th Cir. 2002). We also review the denial of a motion to recuse for an abuse of

discretion. Draper v. Reynolds, 369 F.3d 1270, 1274 (11th Cir. 2004). Pro se

briefs are construed liberally. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008) (per curiam).


                                           2
          USCA11 Case: 21-10473        Date Filed: 07/30/2021    Page: 3 of 5



                                           II

          A. Dismissal of Complaint and Denial of Motion for Default Judgment

      The district court did not err in sua sponte dismissing the complaint and

denying Quire’s motion for default judgment, because it is clear from the face of

the complaint and Quire’s attached evidence that her claim is time-barred.

      A dismissal on statute of limitations grounds is appropriate if it is apparent

from the face of the complaint that the claim is time-barred. La Grasta v. First

Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004). The length of the statute of

limitations in a § 1983 action is determined by the law of the state where the cause

of action arose. Wallace v. Kato, 549 U.S. 384, 387, 127 S. Ct. 1091, 1094 (2007).

In Florida, where this cause of action arose, the statute of limitations for false

arrest claims is four years. Fla. Stat. § 95.11(3)(o). And the cause of action for

false arrest accrues on the date of arrest. Leatherwood v. City of Key West, 347

So. 2d 441, 442 (Fla. 3d DCA 1977) (per curiam).

      Prior to dismissing an action on its own motion, a court must typically

provide the plaintiff with notice and an opportunity to respond to the contemplated

dismissal. Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir. 2011). An

exception to this requirement exists, however, when amending the complaint

would be futile, or when the complaint is patently frivolous. Id.




                                           3
           USCA11 Case: 21-10473           Date Filed: 07/30/2021      Page: 4 of 5



       Quire filed the complaint in January 2020 alleging a false arrest. She

submitted pleadings and evidence, including a video recording, showing the arrest

occurred in 2012. As such, the arrest occurred more than four years before she

filed the complaint. Her complaint was therefore time-barred and any amendment

to the complaint would have been futile. See Fla. Stat. § 95.11(3)(o);

Leatherwood, 347 So. 2d at 442; Tazoe, 631 F.3d at 1336.

       Additionally, the district court did not abuse its discretion in denying Quire’s

motion for default judgment. Entry of default judgment is warranted only when

there is “a sufficient basis in the pleadings for the judgment entered.” Nishimatsu

Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).1 Because

the false arrest claim was time-barred, default judgment was not appropriate. See

Mitchell, 294 F.3d at 1316.

           B. Denial of Motion to Recuse

       We also conclude the district court did not abuse its discretion in denying

Quire’s motion to recuse. A district judge must recuse himself “in any proceeding

in which his impartiality might reasonably be questioned,” or where a judge “has a

personal bias or prejudice concerning a party,” has participated as counsel in the




       1
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.


                                               4
          USCA11 Case: 21-10473        Date Filed: 07/30/2021   Page: 5 of 5



matter, or has a financial interest in the matter. 28 U.S.C. § 455(a), (b). As the

Supreme Court explained in Liteky v. United States, 510 U.S. 540, 114 S. Ct. 1147

(1994), challenges to a judge’s “ordinary efforts at courtroom administration”—

including “judicial rulings, routine trial administration efforts, and ordinary

admonishments (whether or not legally supportable) to counsel and to

witnesses”—are typically insufficient to require a judge to recuse. Id. at 556, 114

S. Ct. at 1157–58. Instead, the test is whether an “objective, disinterested, lay

observer fully informed of the facts underlying the grounds on which recusal was

sought would entertain a significant doubt about the judge’s impartiality.” Parker

v. Connors Steel Co., 855 F.2d 1510, 1524 (11th Cir. 1988).

      The standard for recusal has not been met. Quire questioned the district

court’s impartiality based on the timing of its ruling on the pending motion for

default judgment. But the length of time the district court took to rule on the

motion merely reflected the “ordinary efforts at courtroom administration,” Liteky,

510 U.S. at 556, 114 S. Ct. at 1157, and does not reveal a lack of impartiality. Nor

does anything else in the record give us “significant doubt” about the district

court’s impartiality. Parker, 855 F.2d at 1524.

      AFFIRMED.




                                           5